Title: To James Madison from Tench Coxe, [21 September] 1804
From: Coxe, Tench
To: Madison, James


[21 September 1804]
It may be useful to you to be ascertained, that the first Number of the paper, signed “Graviora manent,” noticed in the freeman Journal of this evening, was carried to a press in this city for publication several days before the departure of the M. de C Yo from this city for Washington. The person was evidently a foreigner, who bore it and offered to pay the printer. The same person was accosted by a stranger in the street with a familiar enquiry about the health of Mr. de Feranda, to which he replied immedeately as a man, who had seen him that morning. How does D. Johan de Feranda to day? He is very well. The Article of Saturday in the Gaze. U. S. gives a preface applicable to N. 1 & N. 2, tho the first number was only before the public. It seems, that tho several foreign powers would be averse to our obtaining the country & waters West of the longitude of the Perdido, yet they would risk that, if they could make a war of it between us and Spain whom they expect to be supported by F.
You will know this hand to be that of a person, who lodge[d] in the House at N. Y. with you in May, June & July 1790.
Particular caution is observed on accot. of the Channel of information, but the participation of a foreign interested agent seemed so certain, that this confidential Communication appeared to be a duty. It had been made to Mr. D. whose departure may be delayed.
